  EXHIBIT 10.1

 

 

 

[pixy_ex101img1.jpg] 



  

 



 

[pixy_ex101img2.jpg] 



  

 



 

[pixy_ex101img3.jpg] 



  

 



 

[pixy_ex101img4.jpg] 



  

 



 

[pixy_ex101img5.jpg] 



  

 



 

[pixy_ex101img6.jpg] 



  

 



 

IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement as
of the date and year first above written.

 



SHIFTPIXY, INC.



DOMINION CAPITAL LLC

  



By: /s/ Scott Absher



By: /s/ Mikhail Gurevich

 

 



Its: CEO



Its: Managing Member



 

 



Page 7 of 7

 



 